Citation Nr: 0620381	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-15 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and daughters


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to August 
1976.  He died in January, 2001, and the appellant is the 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.

The appellant testified before a local hearing officer in 
October 2003.  She also presented testimony at a 
videoconference before the undersigned Acting Veterans Law 
Judge in April 2006.  Transcripts of these hearings have been 
associated with the veteran's VA claim folders.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
any further action, on her part, is required.


REMAND

After review, the Board observes that there are outstanding 
medical records relevant to the appeal.


The veteran died in January 2001.  The death certificate 
listed the immediate cause of death as liver failure, due to 
or as a consequence of cirrhosis of the liver.  Other 
significant conditions contributing to death, but not 
resulting in the underlying cause where hepatitis C and 
alcohol dependency.  At the time of his death, the veteran 
was an inpatient at a VA Medical Center (VAMC).  A VA 
discharge summary shows that the veteran was admitted on 
January [redacted], 2001, and remained at the VAMC until he died six 
days later.  The discharge summary is incomplete.  Further, 
and of particular note, the record does not contain any 
terminal treatment reports of this facility.  Because these 
terminal medical records are relevant to the appeal, the RO 
should attempt to obtain and associate them with the claim 
files.

In addition, the appellant testified that the veteran's use 
of Dilantin may have caused him to develop a bleeding ulcer, 
which was treated at a VA facility in July 1999.  A July 1999 
VA medical record shows a diagnosis of gastrointestinal 
bleed, and that the veteran received a blood transfusion.  A 
September 2000 VA progress note includes a diagnosis of 
chronic hepatitis C.  A December 2003 VA medical opinion 
concluded that it was unlikely that Dilantin sue for 
treatment of the service-connected seizure disorder 
substantially or materially assisted the production of his 
liver failure and death from liver failure.  A February 2004 
VA medical opinion noted that a diagnosis of hepatitis C was 
confirmed in June 2000 and concluded that the veteran did not 
contract hepatitis C while in the military.  The certificate 
of death includes hepatitis C carrier as a "significant" 
condition which contributed to the veteran's death.  The 
appellant's testimony raises a claim of entitlement to 
compensation benefits under 38 U.S.C.A. §  1151 and this 
issue is inextricably intertwined with the pending claim for 
service connection for the cause of the veteran's death.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  This claim 
should be adjudicated by the RO. 

In light of the need to obtain additional medical records, an 
addendum to the December 2003 and February 2004 VA opinions 
should be obtained if additional records are obtained.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991)

Where the claims are predicated on establishing basic 
entitlement to service connection and the degree of 
disability, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to provide, inter alia, notice 
that a disability rating and an effective date will assigned 
if service connection and/ or a higher level of disability 
compensation is awarded.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Corrective notice should be sent to the 
appellant.

It is noted that the appellant submitted additional evidence 
and argument in June 2006 directly to the Board with a waiver 
of initial RO consideration of that evidence.  The RO must 
consider this evidence, along with the entire record, when 
the claim is readjudicated as directed below.

Accordingly, this matter is hereby case is REMANDED to the 
RO, via the AMC, for the following actions:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation of the information and 
evidence needed to establish a disability 
rating and an effective date for claims 
of service connection, as outlined in 
Dingess v. Nicholson, supra, as 
applicable to the appellant's claims.  In 
addition, the appellant should be advised 
to identify and/or submit any additional 
evidence in support of her claims.

2.  The RO should take the necessary 
steps to obtain the veteran's VA terminal 
hospital records (January [redacted], 2001, until 
the date of his death).  A complete copy 
of the discharge summary should also be 
obtained.  If, after making reasonable 
efforts, the RO cannot locate any of 
these named records, the RO must 
specifically document what attempts were 
made to locate the records, and indicate 
in writing that further attempts to 
locate or obtain any government records 
would be futile.  The RO must then:  (a) 
notify the appellant of the specific 
records that it is unable to obtain; (b) 
explain the efforts VA has made to obtain 
that evidence; and (c) describe any 
further action it will take with respect 
to the claim.  The appellant must then be 
given an opportunity to respond.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the claims folder to be reviewed by the 
examiners who prepared the December 2003 
and February 2004 VA reports with opinion 
(or a suitable substitute if either 
examiner is unavailable), for the purpose 
of preparing an addendum.  The claims 
folder must be made available to the 
examiners for review for preparation of 
the addendum.  The appropriate examiner 
is requested to provide an opinion for 
each of the following questions.  Each 
physician should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

(a)  Is it at least as likely as not that 
the veteran's fatal liver failure and 
cirrhosis of the liver had its (their) 
onset during service, or within one year 
after separation from service?

(b)  Is it at least as likely as not that 
the veteran's fatal liver failure and 
cirrhosis of the liver is related to any 
incident of service?  

(c) Is it is at least as likely as not 
that the service-connected seizure 
disorder, and/or Dilantin prescribed to 
treat that disorder, caused or aggravated 
the veteran's fatal liver disease, or 
otherwise resulted in or contributed to 
the veteran's death


3.  The RO should adjudicate the issue of 
service connection for the cause of the 
veteran's death under 38 U.S.C.A. § 1151.  
In the event of an unfavorable decision 
with regard to this issue the appellant 
must be informed of the decision and of 
the need to file a notice of disagreement 
if she takes issue with the decision.  If 
a notice of disagreement is submitted, 
the issue should then be discussed in a 
supplemental statement of the case, and 
an opportunity should be given to file a 
substantive appeal.

4.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for the cause of the 
veteran's death in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal remains denied, 
the RO should furnish to the appellant 
and her representative a supplemental 
statement of the case and afford them the 
appropriate opportunity for response 
before the claim files are returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



	                  
_________________________________________________
	K.J. ALIBRANDO
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




